Citation Nr: 1120297	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-32 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES


1.  Entitlement to service connection for folliculitis.  

2.  Entitlement to a compensable rating for a lumbosacral strain. 

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).
  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh

INTRODUCTION

The Veteran served on active duty from May 1969 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and August 2009 rating decisions of the RO in New Orleans, Louisiana. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

Regarding the Veteran's claim for service connection for folliculitis, a VA examination is required.  Service treatment records indicate treatment for a shaving problem in July 1971.  He was referred for a dermatology consultation.  A diagnosis of pseudofolliculitis barbae was rendered in July 1971.  However, no chronic skin disability was noted on separation.  There was no reference to pseudofolliculitis barbae.  The Veteran reports that he has had continuous symptoms since service, including problems with ingrown hairs on his face.  He is competent to make such assertions.  

The Board finds the Veteran's statements are an indication that his symptoms may be a disorder associated with service.  However, there is insufficient competent evidence on file for the VA to make a decision on the claim.  To that end, given the records of treatment for pseudofolliculitis barbae in service and competent statements of current skin problems on the face, a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether his current disorder is causally related to active service.

Regarding the Veteran's increased rating claim a lumbosacral strain, the Veteran should be scheduled for a VA examination to determine the current level of symptomatology.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Here, since the July 2008 VA examination for the spine, the Veteran has complained of worsening symptoms including pain radiating down both legs.  At the July 2008 VA examination, the Veteran only complained of occasional transient pain down one of his legs.  However, VA outpatient treatment records in November 2008 reflect reports of tingling and numbness in the left leg and pain in the right leg when moving from sitting to standing position.  Additionally, in a November 2008 statement in support of his claim, the Veteran indicated that he had been in extreme pain since the July 2008 VA examination.  He reported undergoing surgery in November 2008.

Also, significantly, since the last VA examination, the Veteran underwent a decompressive lumbar laminectomy of L3-L5 in November 2008.  In May 2009, a VA opinion was obtained to determine the relationship between the service-connected lumbosacral strain and the spondylosis which required the decompressive lumbar laminectomy.  Following a review of the file only, the examiner opined that the laminectomy was not due to the service-connected lumbar strain.  However, as the Veteran has undergone surgery since his last VA examination, and claims to be in constant pain, the Board finds that an additional VA examination is necessary to determine the current nature and extent of this service connected disability, particularly since the May 2009 VA opinion resulted from a review of the file only and not a personal examination of the Veteran. 

Further, in order to ensure that all records are available, any outstanding VA outpatient treatment records related to his aforementioned disorders should be obtained.  

Lastly, the Veteran's claim for an increased evaluation for TDIU, is held in abeyance as it is inextricably intertwined with the increased rating claim.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain treatment records regarding any lumbar spine treatment, skin complaints or skin treatment that the Veteran may have received at the VA medical center in Shreveport, Louisiana from November 2008 to the present.  Any negative response should be noted in the file.

2. Following receipt of the records above, make arrangements for the Veteran to be afforded an examination to evaluate his current lumbar spine disability.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any limitation of motion should be recorded.  To the extent possible, the functional impairment due to incoordination, weakened movement, and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  If this is not feasible, the examiner should so state.

3. Following receipt of the records above, make arrangements for the Veteran to be afforded an examination to determine the nature, extent, onset and etiology of his current facial skin disorder, including folliculitis.  The claims folder should be made available to and reviewed by the examiner and such review should be noted in the examination report.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should render an opinion as to the nature of any current facial skin disorder and whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed facial skin disorder had its onset in or is related to service.  The rationale for all opinions expressed should be provided in a legible report.   If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale.

4. The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  

5. Upon completion of the above, readjudicate the issues on appeal, including TDIU, and review of any records that may not have been previously considered.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


